Exhibit 10.1

FORBEARANCE, LIMITED WAIVER AND CONSENT

UNDER

LOAN AND SECURITY AGREEMENT

THIS FORBEARANCE, LIMITED WAIVER AND CONSENT UNDER LOAN AND SECURITY AGREEMENT
(“Forbearance”) is entered into this 21st day of August, 2012 (the “Forbearance
Effective Date”), by and between ISC8, Inc., formerly known as Irvine Sensors
Corporation, a Delaware corporation with its principal place of business at 3001
Red Hill Ave., Bldg. 4/108, Costa Mesa, Orange County, CA 92926 (“Borrower”) and
PARTNERS FOR GROWTH III, L.P. (“PFG”). Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).

RECITALS

A. Borrower and PFG have entered into that certain Loan and Security Agreement
dated as of December 14, 2011 (the “Loan Agreement Effective Date”), as may be
amended from time to time (the “Loan Agreement,” and together with such
documents, instruments and security agreements as were executed reasonably
contemporaneously with or in connection with the Loan Agreement, the “Loan
Documents”), pursuant to which PFG extended loans to Borrower, of which
$5,000,000 in principal Obligations are outstanding and unpaid on the date
hereof.

B. Borrower is in default under the Loan Agreement for failing to comply with
Section 5.1 of the Loan Agreement and the Minimum Liquidity Financial Covenant
set forth in Section 5 of the Schedule for the reporting period ending July 31,
2012 (the “Existing Default”).

C. Borrower has further notified PFG that it will not be able to comply with the
Financial Covenant referred to in Recital B for the reporting period ending
August 30, 2012 (the “Prospective Default” and, together with the Existing
Default, the “Specified Defaults”).

D. Borrower has further requested PFG’s consent to: (a) the acquisition of
certain assets of Bivio Networks, Inc. (the “Bivio Acquisition”); (b) the
issuance, as part of the Bivio Acquisition, of shares of common stock of the
Company (the “Bivio Issuance”); (c) the conversion and/or redemption of up to
Four Million Dollars ($4,000,000) of the 12% Senior Subordinated Promissory
Notes of the Company (the 12% Senior Subordinated Promissory Notes, the
“Subordinated Notes” and such transaction, the “Note Redemption”); and (d) the
issuance, in one or more capital raising transactions, of up to Two Hundred
Fifty Million (250,000,000) shares of common stock of the Company (the “Raise
Issuance”) ((a) though (d), the “Consent Transactions”).

E. The parties wish to state the conditions under which PFG will (i) waive the
Specified Defaults, (ii) not declare an Event of Default due to the Specified
Defaults, (iii) not commence the exercise of remedies under the Loan Documents
with respect to the Specified Defaults (clauses (ii) and (iii), collectively, to
“Forbear”).



--------------------------------------------------------------------------------

F. Borrower (a) acknowledges that the Specified Defaults have occurred and are
continuing, (b) desires that PFG waive the Specified Defaults, (c) desires that
PFG Forbear for the duration of the Forbearance Period, (d) desires that PFG
provide its consent to the matters described in Recital D.

G. Subject to the representations and warranties of Borrower herein and upon the
terms and conditions set forth in this Forbearance, including without
limitation, Borrower’s compliance with the conditions set forth in Section 6,
PFG is willing to waive the Specified Defaults, to Forbear as set forth herein
and to give its consent on the basis set forth herein to the Consent
Transactions.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, incorporated by
reference herein, and intending to be legally bound, the parties hereto agree as
follows:

1. EVENT OF DEFAULT. Borrower acknowledges the Existing Default and Prospective
Default.

2. FORBEARANCE, CONDITIONAL WAIVER AND CONSENTS.

(a) Forbearance by PFG.

(i) Forbearance by PFG. In consideration of, among other things, Borrower’s
compliance with each and every term of this Forbearance, PFG hereby agrees to
forbear from exercising its rights and remedies as a result of the Specified
Defaults until the earliest to occur of (i) a Default or an Event of Default
under the Loan Agreement (with the sole exception of the Specified Defaults),
(ii) the failure of Borrower to promptly, punctually, or faithfully perform or
comply with any term or condition of this Forbearance as and when required, it
being expressly acknowledged and agreed that TIME IS OF THE ESSENCE, and
(iii) 5:00 p.m. (San Francisco, California time) on September 30, 2012 (the
period commencing as of the date of the effectiveness of this Forbearance and
ending on the earliest of (i), (ii) and (iii) above shall be referred to as the
“Forbearance Period”)

(ii) Conduct During Forbearance Period. At all times during the Forbearance
Period, Borrower shall comply with all terms and conditions of the Loan
Agreement and the other Loan Documents including, without limitation, all
representations, warranties, affirmative and negative covenants contained in the
Loan Agreement and other Loan Documents. During the Forbearance Period, Borrower
shall continue to remit all regularly scheduled payments (whether due on account
of any Loan or otherwise, including all principal, interest, fees, costs and
other amounts) which may become due under the Loan Agreement, as and when such
payments are due.

(b) Conditional Limited Waiver. PFG hereby gives the conditional limited waivers
of the Specified Defaults as set forth in Section 5 hereof.

(c) Consents. PFG hereby gives its consent to the Consent Transactions subject
to the terms and conditions specified below.



--------------------------------------------------------------------------------

(i) Bivio Acquisition. PFG consents to the Bivio Acquisition in all material
respects as represented to PFG by Borrower, as described in Exhibit A hereto,
Slide No. 4.

(ii) Bivio Issuance. PFG consents to the Bivio Issuance in all material respects
as represented to PFG by Borrower, as described in Exhibit A hereto, Slide
No. 4.

(iii) Note Redemption. PFG consents to the conversion into Borrower equity
(without dollar limit) of the Subordinated Notes in accordance with the terms
thereof. PFG consents to the redemption of up to $2,000,000 in Subordinated
Notes so long as: (A) no Default or Event of Default has occurred and is
continuing at the time of such redemption (other than the Specified Defaults),
(B) no Default or Event of Default would result from the redemption (e.g., due
to Borrower non-compliance with financial covenants on a post-redemption basis),
and (C) Borrower shall have received not less than $10,000,000 in proceeds of
the Raise Issuance (as defined in clause (iv), below.

(iv) Raise Issuance. PFG consents to the sale in one or more capital raising
transactions of up to 250,000,000 shares of Borrower common stock, in all
material respects as represented to PFG by Borrower, as described in Exhibit A
hereto, Slide No. 21.

The foregoing consents shall be limited precisely as written and shall not be
deemed to be a consent to any transaction other than the transaction(s)
specified herein and only to the extent given, or to any future amendment or
modification, forbearance or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof; provided, however, PFG further gives its consent to any and
all other actions reasonably necessary and commercially appropriate to effect
the Consent Transactions, as specified, so long as in each instance, such
further actions are in spirit, substance, scope and intent, consistent with the
Consent Transactions as disclosed to PFG.

3. BORROWER’ REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that as of the Forbearance Effective Date:

(a) immediately upon giving effect to this Forbearance (i) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Default or Event of Default has
occurred and is continuing, other than the Specified Defaults;

(b) Borrower has the corporate power and authority to execute and deliver this
Forbearance and to perform its obligations under the Loan Agreement, as amended
by this Forbearance;

(c) the certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to PFG on the effective date of the Loan Agreement remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;



--------------------------------------------------------------------------------

(d) the execution and delivery by Borrower of this Forbearance and the
performance by Borrower of its obligations under the Loan Agreement has been
duly authorized by all necessary corporate action on the part of Borrower;

(e) this Forbearance has been duly executed and delivered by Borrower and
constitutes the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;

(f) as of the date hereof, it has no defenses against the obligations to pay any
amounts under the Obligations and it has no claims of any kind against PFG.
Borrower acknowledges that PFG has acted in good faith and has conducted in a
commercially reasonable manner its relationship with Borrower in connection with
this Forbearance and in connection with the Loan Documents; and

(g) the information set forth in the Representations, as may updated by Borrower
(as it deems required) and delivered to PFG on or prior to the date hereof,
continues to be true, correct, accurate and complete.

Borrower understands and acknowledges that PFG is entering into this Forbearance
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

4. RELEASE. Borrower hereby forever relieves, releases, and discharges PFG and
its present or former employees, officers, directors, agents, representatives,
attorneys, and each of them, from any and all claims, debts, liabilities,
demands, obligations, promises, acts, agreements, costs and expenses, actions
and causes of action, of every type, kind, nature, description or character,
whether known or unknown, suspected or unsuspected, absolute or contingent,
arising out of or in any manner connected with or related to facts,
circumstances, issues, controversies or claims existing or arising from the
beginning of time through and including the date of execution of this
Forbearance (collectively “Released Claims”). Without limiting the foregoing,
the Released Claims shall include any and all liabilities or claims (except for
those arising from gross negligence or intentional misconduct in relation to any
confidentiality obligations PFG may have in respect of Borrower) arising out of
or in any manner connected with or related to the Loan Documents, the Recitals
hereto, any instruments, agreements or documents executed in connection with any
of the foregoing or the origination, negotiation, administration, servicing
and/or enforcement of any of the foregoing. In furtherance of this release,
Borrower expressly acknowledges and waives any and all rights under Section 1542
of the California Civil Code, which provides as follows: “A general release does
not extend to claims which the creditor does not know or expect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” By
entering into this release, Borrower recognizes that no facts or representations
are ever absolutely certain and it may hereafter discover facts in addition to
or different from those which it presently knows or believes to be true, but
that it is the intention of Borrower hereby to fully, finally and forever settle
and release all matters, disputes and differences, known or unknown, suspected
or unsuspected; accordingly, if Borrower should



--------------------------------------------------------------------------------

subsequently discover that any fact that it relied upon in entering into this
release was untrue, or that any understanding of the facts was incorrect,
Borrower shall not be entitled to set aside this release by reason thereof,
regardless of any claim of mistake of fact or law or any other circumstances.
Borrower acknowledges that it is not relying upon and has not relied upon any
representation or statement made by PFG with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to PFG to enter into this Forbearance, and that PFG would not have
done so but for PFG’s expectation that such release is valid and enforceable in
all events. Borrower hereby represents and warrants to PFG, and PFG is relying
thereon, as follows: (i) except as expressly stated in this Forbearance, neither
PFG nor any agent, employee or representative of PFG has made any statement or
representation to any Borrower regarding any fact relied upon by any Borrower in
entering into this Forbearance; (ii) Borrower has made such investigation of the
facts pertaining to this Forbearance and all of the matters appertaining
thereto, as it deems necessary; (iii) the terms of this Forbearance are
contractual and not a mere recital; (iv) this Forbearance has been carefully
read by Borrower, the contents hereof are known and understood by Borrower, and
this Forbearance is signed freely, and without duress, by Borrower; (v) Borrower
represents and warrants that it is the sole and lawful owner of all right, title
and interest in and to every claim and every other matter which it releases
herein, and that it has not heretofore assigned or transferred, or purported to
assign or transfer, to any person, firm or entity any claims or other matters
herein released. Borrower shall indemnify PFG, defend and hold it harmless from
and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.

5. LIMITED WAIVER OF SPECIFIED DEFAULTS. The limited waivers given in this
Forbearance shall be limited precisely as written and shall not be deemed (a) to
be a forbearance, waiver or modification of any other term or condition of the
Loan Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which PFG may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; (b) to be a consent to any future amendment or
modification, forbearance or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof; or (c) to limit or impair PFG’s right to demand strict
performance of all terms and covenants as of any date, subject to this
Forbearance. Notwithstanding the foregoing, PFG shall not be entitled to charge
interest at the Default Rate with respect to any Specified Defaults from the
occurrence of such Specified Default through the last day of the Forbearance
Period, unless due to the failure of any condition set forth in Section 6 and in
such event, only prospectively from the date of such failure (unless a Default
other than the Specified Defaults has occurred as of the Forbearance Effective
Date and in such case, the Default Rate may be charged as of the date of such
Default). The Loan Agreement, as amended, shall continue in full force and
effect, and all waivers and accommodations granted herein and specified to apply
for the duration of the Forbearance Period shall expire upon the expiry of the
Forbearance Period; provided, however, if after the date hereof no Default or
Event of Default has occurred and is continuing under the Loan Agreement, other
than the Specified Defaults, and Borrower timely satisfies the conditions set
forth in Section 6, PFG shall be deemed to have irrevocably waived the Specified
Default and, for all purposes and at all times thereafter, such Specified
Defaults shall be deemed to never have occurred.



--------------------------------------------------------------------------------

6. EFFECTIVENESS. Subject to the satisfaction of the conditions set forth below
(whether performance is required on or after the date hereof), this Forbearance
shall become effective on the date hereof, but shall continue to be subject to
the satisfaction of all the following conditions:

6.1 No Default Other than the Specified Defaults. The Specified Defaults shall
be the only Defaults that have occurred and are continuing during the
Forbearance Period.

6.2 Execution and Delivery. Borrower shall have duly executed and delivered this
Forbearance to PFG on or before August 30, 2012.

6.3 Payment of PFG Expenses. Borrower shall pay upon demand all PFG Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred in
connection with this Forbearance.

6.4 Forbearance Fee. Borrower shall have paid PFG on or before the date referred
to in Section 6.2 a non-refundable Forbearance Fee equal to $30,000 which
Forbearance Fee shall be exclusive of PFG Expenses.

6.5 Adjustment to Outstanding Warrants. To the extent that Borrower, in
connection with any of the Consent Transactions or otherwise, issues securities
(by sale, conversion or otherwise) at an “effective” price per share less than
the Exchange Price of Warrant Stock under the Warrants issued to PFG and its
designees on the Loan Agreement Effective Date (the “Original Warrants”), the
Exchange Price under the Warrants shall be adjusted to such lesser price per
share. For purposes hereof, the “effective” price shall, in the case of
securities issued with attached rights or other securities, including derivative
securities, be the price reflecting the true value of the underlying security
without accounting for any value associated with such other attached rights or
other securities.

6.6 New Warrant. In consideration of the forbearance, waivers and consents
granted by PFG herein, Borrower shall issue PFG (and its designees, as directed
by PFG) a warrant to purchase $225,000 of the securities issued in (i) the
transaction described in Section 2(c)(iv) hereof at the effective (as defined
above) issue price in such transaction, in all material respects in similar form
to the Original Warrants, or (ii) if the foregoing transaction is not
consummated, in such other equity financing as is consummated by Borrower (the
securities issued in the transactions described in clauses (i) and (ii), “Next
Equity Financing Securities”). If no Next Equity Financing Securities are issued
by December 31, 2012, PFG, at its option, may require a Warrant to be issued for
Borrower’s common stock at the same strike price as the then-current strike
price of the Original Warrants.

For the avoidance of doubt, the failure of any of the foregoing conditions shall
result in the termination of PFG’s conditional agreement to Forbear and to waive
the Specified Defaults.

7. COUNTERPARTS. This Forbearance may be signed in any number of counterparts,
and by different parties hereto in separate counterparts, with the same effect
as if the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Forbearance.



--------------------------------------------------------------------------------

8. INTEGRATION; CONSTRUCTION. This Forbearance, the Loan Agreement, the other
Loan Documents and any documents executed in connection herewith or therewith or
pursuant hereto or thereto contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Forbearance; except that any
financing statements or other agreements or instruments filed by PFG with
respect to Borrower shall remain in full force and effect. The title of this
Agreement and section headings are for the readers’ convenience only and shall
be ignored for purposes of integration into the Loan Agreement. The term
“Schedule” means the Schedule to the Loan Agreement. Quotation marks, if any,
around modifications to the Loan Agreement are for the convenience of reading
only and are not to be construed substantively. The General Provisions set forth
in Section 9 of the Loan Agreement are incorporated herein by reference.

9. GOVERNING LAW; VENUE. THIS FORBEARANCE SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG each submit to the exclusive jurisdiction of the State and
Federal courts in San Francisco County, California.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be
executed as of the date first written above.

 

    BORROWER:     ISC8, INC.     a Delaware corporation     By:  

/s/ Bill Joll

    Printed Name:  

Bill Joll

    Title:  

President & CEO

    PFG:     PARTNERS FOR GROWTH III, L.P.     By:  

/s/ Andrew Kahn

    Printed Name:  

Andrew Kahn

    Title:   Manager, Partners for Growth III, LLC,       its General Partner



--------------------------------------------------------------------------------

Exhibit A

Consent Transactions Presentation